Citation Nr: 0625625	
Decision Date: 08/18/06    Archive Date: 08/24/06

DOCKET NO.  04-36 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1970.  

In April 1998, the veteran was adjudicated incompetent to 
handle VA funds.  The appellant is the veteran's 
spouse/payee.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
the veteran of any further action required on his part.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to obtain and associate with the record all pertinent 
evidence adequately identified by the veteran.  38 U.S.C.A. 
§ 5103A(b) (West 2002).  As part of a May 2004 VA PTSD 
examination report, the veteran provided a history of having 
been in receipt of Social Security Administration (SSA) 
disability benefits due to memory impairment.  See also June 
2005 videoconference hearing transcript (transcript), at 
pages 10 through 12.  The RO has not obtained the medical 
records upon which the award of SSA benefits was made.  Such 
records may contain information pertinent to the claim, and 
VA is obliged to obtain them.  Therefore, a remand is 
required for the RO to obtain and associate with the record 
the veteran's medical records on file with the SSA.  

At his June 2005 videoconference hearing before the 
undersigned, the veteran's wife essentially testified that 
his service-connected PTSD had worsened in severity since his 
December 2004 VA examination.  See page 16 of transcript.  
Considering the testimony and evidence suggesting that the 
veteran's PTSD has worsened in severity since that study a 
new examination is warranted.

Also in the course of the June 2005 hearing, the 
representative informed the undersigned that the veteran was 
"working" at the Veterans Outreach Center in Wheeling, West 
Virginia.  See page 16 of transcript.  A VA Form 21-4138, 
dated in October 1997, supplied by a counselor from the 
Wheeling VetCenter, shows that the veteran had been treated 
there since March 1997.  A June 2004 statement from this 
counselor shows that the veteran continued to be counseled 
for management of PTSD symptoms.  The claims file does not 
include such treatment records, or any notation that such 
records were sought but not found, or unavailable.  

Therefore, the case is REMANDED for the following action:

1.  The RO must send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2005), that includes an 
explanation as to the information or 
evidence needed to establish effective 
dates for the claim on appeal, as 
outlined by the United States Court of 
Appeals for Veterans Claims in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should obtain from SSA copies 
of the medical records considered in the 
adjudication of the veteran's SSA 
disability benefits award, as well as all 
psychiatric treatment records from the 
Wheeling, West Virginia Vet Center and 
Veterans Outreach Center since March 
1997.  If these records are not 
available, a formal written 
unavailability memorandum must be added 
to the claims file, VA must notify the 
claimant of the specific records that it 
is unable to obtain, and  VA must explain 
the efforts VA has made to obtain the 
evidence.  The claimant must then be 
given an opportunity to respond.

3.  After undertaking the above 
development to the extent possible, the 
RO should make arrangements with an 
appropriate VA medical facility for the 
veteran to be afforded a psychiatric 
examination.  The claims folder is to be 
provided to the physician for review in 
conjunction with the examination.  All 
indicated tests and studies deemed 
appropriate by the examiner, including 
psychological testing, must be 
accomplished and all clinical findings 
should be reported in detail.  In 
accordance with the latest AMIE work 
sheet for rating PTSD, the examiner is to 
provide a detailed review of the 
veteran's history, current complaints, 
and the nature and extent of his post 
traumatic stress disorder.  The examiner 
must carefully distinguish and 
differentiate the nature and extent of 
any nonservice connected psychiatric 
impairment.  In addition to any other 
information required by the AMIE work 
sheet, the examiner must assign a Global 
Assessment of Functioning (GAF) score due 
to PTSD alone, and explain what the 
assigned score means.  If the veteran's 
symptoms due to PTSD cannot be 
differentiated from other diagnosed 
illnesses that fact must be noted and 
explained.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2005).  In the event 
that the veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

5.  The RO should ensure that the 
requested action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If the ordered action 
is determined to have not been undertaken 
or to have been taken in a deficient 
manner, take appropriate corrective 
action.  Stegall v. West, 11 Vet. App. 
268 (1998).

6.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance, such as 
providing the veteran with updated notice 
of what evidence has been received and 
not received by VA as well as who has the 
duty to request evidence, then such 
development must be undertaken by VA.  38 
U.S.C.A. §§ 5100, 5103 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).  

7.  Thereafter, the RO must readjudicate 
the veteran's claim.  The RO is advised 
that it is to make determinations based 
on the law and regulations in effect at 
the time of its decision, to include any 
further changes in VA's statutory duty to 
assist the veteran and any other 
applicable legal precedent.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence received, and any 
evidence not received, and all applicable 
laws and regulations considered pertinent 
to the issue currently on appeal.  A 
reasonable period of time should be 
allowed for response.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board have remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

